Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of April 6th 2022 has been considered.
Claim 16 was added.
Claim 14 was cancelled.
Claims 1-13 and 15-16 are pending in the current application.
Claims 10-13 are withdrawn from consideration.
Claims 1-9, 15 and 16 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Objections
The amendment to the claims filed on April 6th 2022 does not comply with the requirements of 37 CFR 1.121(c), because the status claims 10-13 is listed as “original” and “previously presented”, where the status of claims 10-13 is “withdrawn”. Appropriate correction is required. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on April 6th 2022 appears to be bona fide and for the sake of compact prosecution, the amended claim will be examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (USPatPub 2011/0281015 A1). Evidenced by NPL Ash et al., “Handbook of Fillers, Extenders, and Diluents (2nd Edition)”.

Regarding claims 1, 4, 6, 7 and 16: Higgins discloses an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue (i.e., cellulose fiber), wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous oil phase in a concentration of 0.3-4% by weight of the liquid oil is disclosed (see Higgins abstract, paragraphs [0007] and [0024]-[0031]).
As to the particle size of the particulate anhydrous non-defibrillated cell wall material: Higgins discloses using a particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue (i.e., cellulose fiber), such as SOLKA FLOC® 900 FCC (see Higgins paragraphs [0025]-[0028]; Examples). Given the fact SOLKA FLOC® 900 FCC is known to comprise of fibers with average length of 110 microns (see Ash page 337), Higgins meets the claimed limitations.
Regarding claims 2 and 3: Higgins discloses the composition is solid (i.e., plastic at room temperature) (see Higgins paragraphs [0007], [0015], [0024], [0050] and [0054]).
Regarding claim 5: Higgins discloses an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20 and 0.3-4% cellulose (see Higgins abstract, paragraphs [0007] and [0024]-[0031]), but fails to disclose the shear storage modulus of the oil-continuous composition at 20°C; However, given the fact the oil-continuous composition in Higgins comprises the same constituents at the same or similar relative contents as the oil-continuous composition recited in the claims, where both compositions are prepared in a similar manner, it is examiner’s position that the shear storage modulus of the oil-continuous composition recited in claim 5 is inherently present in the oil-continuous composition in Higgins. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 8, 9 and 15: Higgins discloses using fibers from plant sources, such as, pea, sugar beets, citrus fruits, etc. (see Higgins paragraphs [0026-0027]).

Response to Arguments
Applicant's arguments filed on April 6th 2022 have been fully considered but they are not persuasive.

Applicant argues the prior art references fail to render the claimed invention obvious, because Higgins fails to disclose the particle size of the particulate anhydrous non-defibrillated cell wall material. The examiner respectfully disagrees.
As discussed above, Higgins discloses using a particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue (i.e., cellulose fiber), such as SOLKA FLOC® 900 FCC (see Higgins paragraphs [0025]-[0028]; Examples). Given the fact SOLKA FLOC® 900 FCC is known to comprise of fibers with average length of 110 microns (see Ash page 337), Higgins meets the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792